Citation Nr: 1122351	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen service connection for a right hip disorder.

2.  Entitlement to an increased rating in excess of 0 percent for residuals of fracture, left middle finger (non-dominant).

3.  Entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right shoulder with rotator cuff tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from December 1979 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right hip disorder, finding no new and material evidence had been submitted, and which denied a compensable rating (evaluation) for residuals of fracture of the left middle finger, and a rating in excess of 20 percent for osteoarthritis of the right shoulder with rotator cuff tendonitis.  The Veteran disagreed.  While the Veteran's October 2007 substantive appeal clearly perfected the appeals regarding whether new and material evidence was received to reopen service connection for a right hip disorder and regarding entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right shoulder, he stated he did not want to pursue the issue regarding an increased rating for the fracture of the left middle finger.  However, the Veteran's representatives twice briefed the issue in their informal presentations, dated February 2008 and April 2011.  Therefore, the issue remains before the Board.  

The issue of an entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right shoulder with rotator cuff tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2005, the RO denied a claim seeking entitlement to service connection for a right hip disorder.  The Veteran was notified of this decision and apprised of his appellate rights, but did not appeal.

2.  The October 2005 decision is the last final denial of service connection for a right hip disorder.  

3.  Evidence received since the October 2005 RO decision is new but does not relate to an unestablished fact necessary to substantiate the claim of whether a right hip disorder was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for a right hip disorder.  

4.  For the entire rating period, the Veteran's fracture of the left middle finger disability has been manifested by a measured gap of less than one inch between the fingertip and the proximal transverse crease; however, the disability picture is not comparable to amputation of the finger.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection for a right hip disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an evaluation in excess of 0 percent for fracture of the left middle finger disability have not been met for any period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5226, 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in substantial compliance with Kent was provided in October 2006.  The RO advised the Veteran that it was working on his application for service-connected compensation for a right hip disorder and informed him that as the claim had been previously denied and the appeal period had expired, he could reopen it by submitting new and material evidence.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claims for service connection.  This letter also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  

Regarding the claim seeking entitlement to a compensable rating for fracture of left middle finger, the record shows that through the letter dated in October 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The October 2006 VCAA letter to the Veteran was provided prior to the initial unfavorable decision mailed in February 2007.

In this case, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for a higher disability evaluation.  The October 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA hand, thumb, and fingers examination in November 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient.  The most recent VA examination was in November 2006.  The Veteran has not reported that the finger disability has worsened since the November 2006 examination.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim regarding a right hip disorder.  Accordingly, there is no duty to provide an examination.  See id.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

New and Material Evidence Legal Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim,"  which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for a right hip disorder was denied by the RO in August 1989.  In its decision, the RO noted the 1985 in-service incident of a horse falling on the Veteran in the service treatment records and the subsequent in-service treatment for a contusion (bruise); however, the RO concluded no permanent disability had been incurred in service.  The Veteran was notified and did not appeal.  

In December 1999 the Veteran submitted another claim seeking service connection for a right hip disorder.  After reviewing post-service VA treatment records, the RO again denied the claim to reopen service connection in May 2000, finding that new and material evidence had not been received.  The Veteran was notified of the decision and did not appeal.  

Finally, in July 2005, the Veteran submitted another claim seeking to reopen service connection for a right hip disorder.  The RO again reviewed the submitted VA treatment records and denied the claim in October 2005, finding that new and material evidence had not been received.  The Veteran was notified and did not appeal.               

The Veteran submitted the current claim seeking to reopen service connection for a right hip disorder in July 2006.  The evidence added to the record since the last final denial, October 2005, consists of VA treatment records reporting the current treatment for the right hip arthritis and the Veteran's statements.  

After reviewing the record, the Board finds that new and material evidence has not been received in order to reopen service connection for a right hip disorder.  The VA treatment reports detail on going treatment for the right hip osteoarthritis.  While these particular treatment reports may not have been before agency decision makers in October 2005, therefore, they may be considered new, they are not material because the fact that the Veteran experiences pain and other symptoms of discomfort are well established in the record.  As well, these treatment reports are not material because they do not address either the questions of an injury or disease being incurred in service or of any relationship between the current arthritis of the right hip to service.
 
The Board acknowledges the Veteran's statements of record.  However, that the Veteran believes that his current right hip arthritis is related to the 1985 horse accident in service is not even new, as this was his original contention and statement, as submitted in 1988 and as denied in August 1989.  While the Veteran's November 2006 statement that he was undergoing a divorce in 1989, that his then estranged spouse hid his mail, and that this caused him to miss appointments, is new, this statement is not material because it is not evidence that relates to the claim.  The Veteran was not denied service connection originally in August 1989 because of missed appointments.  This statement evidence does not support the claim to reopen because it does not address the claimed right hip disorder at all.

While the evidence submitted is new, there is no material evidence, as the evidence does not relate to the Veteran incurring a disability in service or a nexus between any current right hip disorder and service.  In essence, this evidence does not relate to unestablished facts necessary to substantiate the claim.  Consequently, the appeal to reopen service connection for a right hip disorder is denied.  

Increased Rating for Residuals of Fracture, Left Middle Finger

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, an appellant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to limited movement, excessive movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, deformity, or atrophy of disuse.

In 38 C.F.R. § 4.71a, the rating schedule provides for rating unfavorable ankylosis of multiple digits (Diagnostic Codes 5216 through 5219), favorable ankylosis of multiple digits (Diagnostic Codes 5220 through 5223), ankylosis of individual digits (Diagnostic Codes 5224 through 5227), and limitation of motion of individual digits (Diagnostic Codes 5228 through 5230).  Some diagnostic codes pertaining to impairment of the hand and fingers apply different disability ratings based upon whether the major or minor arm is affected.  38 C.F.R. § 4.71a, Codes 5213 through 5230.  The diagnostic codes applicable in this case, however, apply the same rating for both the minor and major hand.  

Under Code 5229, limitation of motion of the index or long finger, the percentage rating is based on limitation of extension and/or the size of the gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  A noncompensable (0 percent) rating is assigned for a gap of less than on inch (2.5 cm.) between the fingertip and the crease, and extension limited by no more than 30 degrees.  A 10 percent rating is assigned for a gap of one inch (2.5 cm.) or more between the fingertip and the crease, or with extension limited by more than 30 degrees.

Historically, service connection was granted in August 1989 for fracture, left middle finger (non dominant), evaluated as 0 percent disabling under Diagnostic Codes 5299-5226.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  Through his representative, the Veteran submitted his current claim seeking an increased rating on July 25, 2006.  He did not assert a worsening of severity of disability, only that he wanted a higher rating.     

VA treatment reports of record during this appeal period contain no reference to the Veteran's left middle finger.  

The Veteran was afforded a VA hand, thumb, and fingers examination in November 2006.  He informed the examiner that he was not having any problems with his middle finger on his left hand.  He was right-handed.  There was no report of overall decreased hand strength or of decreased hand dexterity.  The examiner did note some swelling on the left middle finger.  The examiner found no amputation of any or part of any digit, no ankylosis, and no deformity.  There was a gap between the left middle finger and the proximal transverse crease of the hand upon maximal flexion of the middle finger; however, the gap was less than one inch.  Flexion was measured to 30 degrees.  

In regards to the left middle finger involvement, the Veteran has not been shown to have a gap of one inch (2.5 centimeters) or more between the tip of either his left middle finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Nor has he demonstrated extension limited by more than 30 degrees for the finger.  The November 2006 VA examination report contained the Veteran's statement denying any problems with the service-connected finger and the report that described the gap between the tip of the middle finger and the proximal transverse crease as less than one inch.  The examiner did not find any ankylosis.  These findings are encompassed by the 0 percent (noncompensable) scheduler rating for limitation of motion for the middle finger under DC 5229.  
38 C.F.R. § 4.17a, Code 5229.  As well, this reported motion does not support a schedular 10 percent rating for the left middle finger as the examiner did not find a gap of one inch or more or extension limited by more than 30 degrees, and the Veteran himself did not report such symptoms.  

In considering the effect of additional range of motion of the left middle finger lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Board notes that additional loss of motion due to these factors was not found on VA examination, and, again, the Veteran did not otherwise report them.  On November 2006 examination, MCP and PIP flexion were all 82 to 89 degrees, while the DIP flexion was to 30 degrees.  The examiner found no pain on motion or additional loss of motion on repetitive use.  38 C.F.R. § 4.71a (2010).  Thus, it is apparent that the current 0 percent rating for the left middle finger is based on some limitation of motion.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

Considering other rating criteria, there is no basis for a higher rating for the fracture, left middle finger.  There is no amputation (Diagnostic Code 5153).  There is no finding of any ankylosis (Diagnostic Code 5225, 5226).  Under DC 5225 and 5226, favorable or unfavorable ankylosis of the index or long finger is evaluated as 10 percent disabling; this is the maximum schedular disability rating available under the Diagnostic Codes for limitation of motion or function, including ankylosis.  Further, for the entire rating period, the Veteran's fracture, left middle finger disability was not manifested by a disability picture comparable to amputation of the finger, as required for even a higher rating under DC 5153.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that the criteria for an evaluation in excess of 0 percent for fracture of the left middle finger disability have not been met for any period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  In addition, based upon the guidance of the Court in Hart, 21 Vet. App. 505, the Board has considered whether staged ratings are appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings for the claimed left middle finger disability that would warrant the assignment of any staged ratings.

Extraschedular Consideration

The Board considered whether referral for an extraschedular rating is warranted, but finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun, 22 Vet. App at 115-16.

In this Veteran's case, the findings associated with the service-connected disability of a fracture to the left middle finger were some swelling, and a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The Veteran himself reported to the November 2006 VA examiner that he had no problems with the finger.  The schedular rating criteria specifically contemplate ratings based on limitation of motion or limitation of function.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's disability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable because the evidence of record contains no indication or assertion that the Veteran has been rendered unemployable by his service-connected left middle finger fracture disability.  


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for a right hip disorder is denied.  

A higher (compensable) rating for residuals of fracture of the left middle finger, for the entire rating period on appeal, is denied.


REMAND

In a February 2010 statement, the Veteran wrote that his right shoulder had grown worse and that he had recently sought medical treatment, which included another x-ray study.  As the last VA examination afforded the Veteran was in November 2006 and as the Veteran has reported that in the meantime (February 2010) his right shoulder disability has grown worse, the Board finds a more current VA joints examination should be afforded the Veteran.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).    

As well, as the Veteran has reported he sought medical treatment for his service connected right shoulder disability in February 2010, that included an x-ray study, any VA medical treatment reports dated after the November 2006 examination should be requested and included in the claims file.  

Accordingly, the appeal regarding an increased rating in excess of 20 percent for osteoarthritis of the right shoulder with rotator cuff tendonitis is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment reports dated from November 2006 to present, to include any x-ray studies dated in February 2010, that pertain to his right shoulder disability, from the Amarillo and Lubbock VA facilities.  Document any attempts to obtain such records, to include any negative replies.  

2.  Schedule the Veteran for an appropriate VA compensation examination to determine the current nature and severity of the service-connected osteoarthritis of the right shoulder with rotator cuff tendonitis.  The report must indicate claims file review.    

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for an increased rating of the right shoulder disability.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response, before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


